Citation Nr: 0402234	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-13 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for traumatic amputation of the fourth toe on the 
left at the metatarsophalangeal joint and of the fifth toe at 
the interphalangeal joint with ankylosis of the third toe.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from May 1943 to January 1946.  
Service records indicate that the veteran was awarded the 
Purple Heart.  

This appeal came to the Board of Veterans' Appeals (Board) 
from rating decisions dated in June 2001 and April 2002 that 
denied entitlement to an increased rating for a left foot 
disability.    

Service connection for traumatic amputation of the fourth 
toe, a scar between the third and fourth toes, amputation of 
the terminal phalanx of the fifth toe and third toe and 
unfavorable ankylosis was granted in July 1946.  A 20 percent 
evaluation was assigned from January 5, 1946.  The service-
connected disability was characterized as traumatic 
amputation of the fourth toe on the left at the 
metatarsophalangeal joint and of the fifth toe at the 
interphalangeal joint with ankylosis of the third toe in July 
1947.  The 20 percent evaluation was continued.  



FINDING OF FACT

The service-connected traumatic amputation of the fourth toe 
on the left at the metatarsophalangeal joint and the fifth 
toe at the interphalangeal joint with ankylosis of the third 
toe is productive of severe impairment; loss of use of the 
left foot is not shown. 



CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for traumatic 
amputation of the fourth toe on the left at the 
metatarsophalangeal joint and of the fifth toe at the 
interphalangeal joint with ankylosis of the third toe have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2003). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claim, 
and that the duty to notify requirements of the VCAA have in 
effect been satisfied.  The veteran has been provided with a 
statement of the case that discusses the pertinent evidence 
and the laws and regulations related to the claim, and 
essentially notifies him of the evidence needed to prevail on 
the claims.  In letters dated in April 2001, August 2001, and 
December 2001, the VA notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The veteran has been given the 
opportunity to submit written argument.  The VA notified the 
veteran of the information and any medical or lay evidence, 
not previously submitted, that is necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA notice was provided to the veteran prior to RO 
adjudication.  It also appears that the RO informed him to 
submit evidence in his possession, inasmuch as he responded 
that he had no evidence to submit.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004)

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  The 
veteran was afforded VA examinations in May 2001 and March 
2002.  Pertinent treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for and the veteran and his representative has been given the 
opportunity to submit written argument.  The veteran was 
scheduled for a hearing before the Board in Washington, D.C. 
in October 2003; the veteran failed to report to the hearing.

The veteran's records were not available for review by the 
examiner conducting the March 2002 examination.  However, the 
examiner considered an accurate history as related by the 
veteran, and the findings on that examination were consistent 
with those reported in May 2001.  Therefore, in this case, 
the failure to review the claims folder was harmless error.  
See Mariano v. Principi, 17 Vet. App. 305 (2003) (holding 
failure to review claims folder could be harmless error in a 
claim for increased rating).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran or his representative is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (2003).   

Pursuant to Diagnostic Code 5284, a moderate foot injury 
warrants a 10 percent rating, a moderate foot injury warrants 
a 20 percent rating, and a severe foot injury will be 
assigned a 30 percent rating.  With actual loss of use of the 
foot, a 40 percent rating will be assigned.  38 C.F.R. 
§ 4.71a (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



Analysis

The medical evidence of record shows that the veteran 
sustained a gun shot wound of the left foot during combat in 
November 1944.  The gunshot wound resulted in the traumatic 
amputation of the fourth and fifth toes.  The injury was 
initially described as severe.  The wounds were debrided, and 
he underwent surgery in November 1945 to complete the 
amputations of the fourth and fifth toes.  A reamputation was 
performed later that month.  He was hospitalized until 
January 1946, when he was returned to duty and 
rehabilitation.  In February 1946 he was released to limited 
duty in the rear echelon.  

On examination for VA in June 1946, the examiner reported 
that there was complete amputation of the fourth left toe 
with a scar running between the third and fourth toes.  The 
scar held the third toe in a hammertoe position.  The 
terminal phalanx of the fifth toe was amputated.  There was 
complete motion passively.  There did not seem to be any 
deformity of the tendons.  

On VA examination in June 1947, it was reported that there 
had been no change in the veteran's symptoms since the last 
examination.  He had worked as a store clerk, missing no time 
from work, until being laid off six weeks prior to the 
examination.  He complained of pain in the third toe on 
walking or excessive standing, and pain in the ball of the 
foot on walking.  The diagnosis was residuals of amputation 
of the left fourth and fifth toes with flexion deformity of 
the third toe, which was moderately symptomatic and 
disabling.

VA outpatient treatment records dated from September 1998 to 
November 2000, show that the veteran received general 
evaluations.  No disability of the left foot was reported.  
In September 1998, it was reported that he was doing well, 
and was quite active and engaged in construction projects.  
In March 1999, it was reported that he was able to walk on 
level ground relatively unimpaired, but that if he did any 
type of hard physical exertion he became short of breath.  It 
was reported that he engaged in "a lot of construction type 
projects."  In November 2000 he was described as doing well 
and fairly active.

On VA examination in May 2001, the veteran reported increased 
pain in the third left toe, which is a hammertoe.  The 
veteran described an aching sensation with standing or 
walking.  He reported a limiting factor of pain with standing 
and walking and he was only able to stand for 30 minutes and 
walk for 1 to 2 miles.  He had no problems ascending or 
descending stairs but he did have problems ascending or 
descending ladders.  

The veteran denied using medications, heat, ice, podiatric 
care, operative intervention, steroid injections, shoe 
inserts, or podiatric devices.  The veteran reported that he 
used a soft shoe to alleviate the pressure on the fifth toe.  
Examination revealed that the veteran was able to ambulate 
approximately 200 feet, before and after the examination, 
without distress, alteration in gait, or use of assistive 
devices.  Ambulation was within normal limits.  The veteran 
did not favor either lower extremity.  He was able to tandem 
gait without difficulty.  

Examination of the left foot revealed no pain with palpation.  
There was no edema or erythema.  The fourth digit was 
missing.  Approximately fifty percent of the fifth digit was 
remaining.  The third toe was a hammertoe fixed in a 
flexed/contracted position.  The nail had grown over the end 
portion of the toe and was embedded in the skin beneath or on 
the sole surface of the foot.  There was no loss of 
longitudinal arch.  Range of motion of the ankle was normal.  
He was able to rise up on his toes.  The diagnosis was status 
post amputations of the toes as noted above, verified 
radiographically, and gunshot wound to the fourth and fifth 
digits; metallic foreign body in the soft tissues; and 
hammertoe, digit two and especially digit three.  

X-ray examination revealed hammertoe deformities of the 
second and third toes more marked on the third toe; a gunshot 
wound involving the phalanges of the fourth and fifth toes; 
and several metallic fragments in soft tissues adjacent to 
the first metatarsophalangeal joint.  

A March 2002 VA examination report reveals that the veteran 
reported that during the past ten years, his left foot had 
become more and more painful.  He indicated that he had 
recently had surgery on his left third toe in an attempt to 
straighten out the hammertoe but the surgery was ineffective.  
The toe was initially straightened out but now had gone back 
to its original position.  He related that on awakening in 
the morning, his pain was a 7 out of 10.  He stated that 
walking made the pain worse, even walking short distances 
around his wood shop.  He further stated that his left foot 
and toes were always in a state of some level of redness or 
swelling.  He did not take pain medication, because he 
thought it would be ineffective.  

Examination revealed that the left foot was cool to touch and 
there was slight erythema and ecchymosis of the third toe.  
There was slight pain to palpation of the distal end with 
moderate pain on palpation to the proximal end of the third 
toe.  It was hammertoe in configuration.  The fourth toe was 
missing.  On the fifth toe, the nail bed was missing.  The 
second toe was also hammertoe and the great toe appeared 
normal.  Palpation of the proximal end of the third toe 
revealed a large bony prominence.  Range of motion of the 
left ankle was dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  Muscle strength of each toe was 5/5 
with the exception of the third toe, which was 4/5.  

The veteran was not able to stand on his toes on the left 
foot.  There were no calluses or ulcerative formations.  Gait 
was steady.  He was not able to squat.  The diagnosis was 
status post surgical correction of the hammertoes of the 
third toe in the left foot; mild degenerative changes of the 
third toe; plantar flexion deformity of the distal 
interphalangeal; small metallic foreign bodies within the 
soft tissue; and slight ossification of the Achilles tendon 
with a small spur.  

X-ray examination revealed no evidence of recent fractures or 
dislocation of the left foot; status post old amputation of 
the middle and distal phalanges of the fifth toe; status post 
old amputation of the distal and middle phalanges and the 
distal three fourths of the proximal phalanx of the fourth 
toe; status post old amputation of the distal half of the 
proximal phalanx of the third toe with widening and mild 
degenerative changes of the proximal interphalangeal joint of 
the third toe; plantar flexion deformity of the distal 
interphalangeal joint of the third toe; several foreign 
metallic bodies within the soft tissues superior and  lateral 
to the fifth metatarsophalangeal joint; small spur at the 
posterior inferior margin of the left calcaneus's, and slight 
ossification of  the Achilles tendon insertion at the 
posterior margin of the left calcaneus. 

As noted above, under Diagnostic Code 5284, a moderately 
severe foot disability warrants a 20 percent rating and a 
severe foot injury warrants a 30 percent rating.  The medical 
evidence of record shows that the service-connected left foot 
disability has increased in severity.  The disability now 
involves four of the toes, whereas it had previously only 
involved three.  He has reported increasing pain, and 
recently underwent additional surgery.  The veteran has 
contended that the surgery was not successful.  The March 
2002 VA examination report supports this contention inasmuch 
as it showed that the third left toe remained hammertoe in 
configuration. 

Given the nature of the original injury, and the increasing 
symptomatology, the Board finds the evidence in at least 
equipoise on the question of whether the disability is 
severe. 

Thus, the Board finds that a 30 percent rating for the 
service-connected left foot disability is warranted under 
Diagnostic Code 5284.  The benefit sought on appeal is 
granted to that extent.

The Board finds that a disability evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5284.  A 
higher evaluation, 40 percent, is warranted if there is loss 
of use of the foot.  

Loss of use is said to exist when there is no remaining 
function other than that which would be equally well served 
by amputation at the site of election below the knee with 
prosthesis in place.  The determination will be made on the 
basis of actual remaining function whether balance and 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63 (2003).  
The veteran has a normal gait, thus suggesting no impairment 
in propulsion.  He also is stable on standing, and there is 
no other evidence of impaired balance.  He retains the 
ability to walk long distances and go up and down stairs.  
His chief complaint, and the chief finding on examination, is 
pain.  However, pain has not resulted in any reported 
impairment of function on examinations.  Given the remaining 
function, the Board cannot conclude that he would be equally 
well served by an amputation with prosthesis.

Thus, a disability evaluation in excess of 30 percent is not 
warranted for the left foot disability under Diagnostic Code 
5284.  

The Board has examined the other diagnostic codes pertinent 
to disabilities of the foot and toes.  A disability 
evaluation excess of 30 percent is not warranted under the 
diagnostic codes for evaluating muscle injuries.  The medical 
evidence shows that the veteran's left foot injuries were due 
to a gunshot wound.  There is X-ray evidence of several small 
foreign bodies in the soft tissue of the left foot.  The most 
recent X-ray examination report dated in March 2002 indicates 
that there were several small metallic foreign bodies within 
the soft tissues superior and lateral to the fifth 
metatarsophalangeal joint of the left foot.  Under 38 C.F.R. 
§ 4.56 (d)(4), a sign of severe muscle disability includes X-
ray evidence of multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the muscle.  See 
38 C.F.R. § 4.56(d).  Thus, if the service-connected left 
foot disability was rated under any of the Diagnostic Codes 
pertinent to the muscle injury to the foot, such as 
Diagnostic Codes 5310, 5311 or 5312, a 30 percent rating 
would be warranted for severe muscle injury.  See 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310 to 5312.  The Board notes that 
a 30 percent rating is the highest possible rating under 
Diagnostic Codes 5310 to 5312.

A rating in excess of 30 percent is not possible under the 
diagnostic codes used for evaluating amputation of the toes.  
Under Diagnostic Codes 5170 to 5173, a 30 percent rating is 
the highest possible rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5170 to 5173 (2003).  The service-connected 
left foot disability may also be rated under Diagnostic Code 
5282, hammertoes. However, the highest possible rating under 
this code is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5282 (2003).   

In summary, a 30 percent disability evaluation for the 
service-connected traumatic amputation of the fourth toe on 
the left at the metatarsophalangeal joint and of the fifth 
toe at the interphalangeal joint with ankylosis of the third 
toe is warranted under Diagnostic Code 5284 for the reasons 
and bases described above.  The benefit sought on appeal is 
granted to that extent.


ORDER

Entitlement to a 30 percent rating for traumatic amputation 
of the fourth toe on the left at the metatarsophalangeal 
joint and of the fifth toe at the interphalangeal joint with 
ankylosis of the third toe is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



